  Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 1 of 15




            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

MARK B.,

                 Plaintiff,
           v.                             Civil Action No.
                                          3:19-CV-1062 (DEP)

COMMISSIONER OF SOCIAL,
 SECURITY,

                 Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

DOLSON LAW OFFICE                         STEVEN DOLSON, ESQ.
126 N. Salina St., Suite 3B
Syracuse, NY 13202

FOR DEFENDANT

HON. ANTOINETTE L. BACON                  JOSHUA L. KERSHNER, ESQ.
Acting United States Attorney             Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                  ORDER

     Currently pending before the court in this action, in which plaintiff
   Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 2 of 15




seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings.1 Oral

argument was heard in connection with those motions on October 8, 2020,

during a telephone conference conducted on the record. At the close of

argument, I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

resulted from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is

GRANTED.



      1       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                          2
  Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 3 of 15




      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      October 14, 2020
            Syracuse, NY




                                      3
Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 4 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
MARK B.,

                         Plaintiff,
vs.                                        3:19-CV-1062

Commissioner of Social Security,

                      Defendant.
-------------------------------------------------------x
                 DECISION - October 8, 2020

                 HONORABLE DAVID E. PEEBLES
        United States Magistrate Judge, Presiding



                  APPEARANCES (by telephone)
For Plaintiff:      STEVEN R. DOLSON
                    Attorney at Law
                    126 North Salina Street
                    Syracuse, NY 13202
For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    Office of Regional General Counsel
                    26 Federal Plaza
                    New York, New York 10278
                      BY: JOSHUA L. KERSHNER, ESQ.




                Eileen McDonough, RPR, CRR
           Official United States Court Reporter
                       P.O. Box 7367
                  Syracuse, New York 13261
                       (315)234-8546
       Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 5 of 15

               Decision - 10/8/2020 - 19-cv-1062                        2


1              THE COURT:    All right.    Thank you both.     Let me
2    begin by congratulating counsel for excellent presentations.

3    I found this case to be fascinating.       It's a very narrow

4    issue that's been raised but a complicated one, nonetheless.
5              The plaintiff has commenced this proceeding

6    pursuant to 42, United States Code, Sections 405(g) and

7    1383(c)(3) to challenge an adverse determination by the
8    Commissioner of Social Security finding that he was not

9    disabled at the relevant times and, therefore, ineligible for
10   the benefits which he sought.      The background is as follows.

11             The plaintiff was born in November of 1966.          He is

12   currently 53 years of age.     Plaintiff was 49 years old at the
13   alleged onset of his disability in October of 2015.

14   Plaintiff stands approximately 5-foot-9 or 5-foot-10-inches

15   in height and weighs at various times between 183 and
16   200 pounds.

17             Plaintiff lives in Norwich in a house with his
18   wife, who he married in November of 2016, and two

19   stepdaughters who were 17 and 18 years of age in June of

20   2018, and according to my calculations, they are now 19 and
21   20, respectively.    Plaintiff also has two older sons.

22   Plaintiff has a high school diploma and an Associate's Degree

23   in Business Administration.      He has a driver's license and
24   does drive.

25             Plaintiff stopped working in October of 2015.
       Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 6 of 15

               Decision - 10/8/2020 - 19-cv-1062                          3


1    Prior to that time he worked as a supervisor in
2    pharmaceutical manufacturing, as a machine operator, as a

3    soldering assembler, and a warehouse coordinator.

4              Mentally, plaintiff suffers from anxiety.          Although
5    he has not undergone any significant psychiatric treatment,

6    he does take medications as needed to address his anxiety.

7    His conditions of concern in this case are physical and stem
8    from both back and neck pain or degenerative disc disease at

9    those levels.    He experiences pain that radiates into his
10   hips and legs.    He also suffers from hypertension, although

11   the hypertension apparently is being controlled adequately

12   with medication.
13             Plaintiff's physical conditions stem from a fall

14   from a ladder in 2005 and another incident in 2012 when a

15   porch roof fell on him.     He has not undergone any surgery or
16   injections.   He has done physical therapy.

17             There are several objective reports in the record
18   addressing both his lumbar and cervical conditions.          An X-ray

19   from November 2011, at page 277, reveals no fracture or

20   subluxation identified.     Plaintiff underwent magnetic
21   resonance imaging, or MRI, testing on April 18, 2016.          The

22   report appears at page 270 and 271.       The impression was the

23   disc and degenerative changes, which are specifically
24   described, at T12-L1 and L2-L3, as well as L4-L5, and L5-S1.

25             Plaintiff underwent another spinal X-ray on
       Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 7 of 15

                Decision - 10/8/2020 - 19-cv-1062                       4


1    January 9, 2014, and the results appear at page 276 of the
2    record.    The result was mild degenerative changes.       There was

3    an X-ray taken of plaintiff's lumbar region on May 4, 2016;

4    that's reported at 294.     The impression from that X-ray was
5    minimal degenerative spurring.      On November 16, 2017,

6    plaintiff underwent another lumbar MRI, the report appears at

7    299 and 300.    The impression was multilevel degenerative disc
8    disease, detailed above, and the focus is on L3-L4 and L4-L5.

9                Plaintiff underwent a limited spinal X-ray on
10   November 8, 2017, the result appears at page 301.         And again

11   the impression is mild degenerative disc disease with no

12   fracture or subluxation identified, and that appears at 301
13   and 302.

14               Plaintiff also underwent testing of his cervical

15   region.    There was an X-ray taken on January 9, 2014, that
16   appears at 275, that identifies degenerative changes and

17   straightened cervical lordosis.      On April 1, 2016, plaintiff
18   underwent cervical MRI testing, the result appears at 272 and

19   273, and reflects various bulges at certain levels, including

20   C4-C5 and C3-C4.    An X-ray was taken on April 25, 2016, the
21   result appears at 274, and the impression is straightening of

22   the cervical lordosis, and degenerative disc disease at C5-C6

23   and C6-C7.    An X-ray taken on May 4, 2016, resulted in the
24   impression of suggestion of possible disc disease at C3-C4

25   and C5-C6, and straightening.      That result appears at
       Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 8 of 15

                 Decision - 10/8/2020 - 19-cv-1062                      5


1    page 295.
2                On December 7, 2017, a limited X-ray was taken of

3    plaintiff's cervical spine.      The result appears at 297 and

4    298.   The impression is straightening of cervical lordosis,
5    and C5-C6 degenerative disc disease.

6                Plaintiff's health care providers include Nurse

7    Practitioner Tiffany Rivenburgh at Bassett Healthcare, who is
8    described as his primary care provider.        He has also

9    undergone chiropractic treatment with Russell James and has
10   been seen at UHS Orthopedics by Nurse Practitioner Kristen

11   Menard.

12               Plaintiff has been prescribed various medications,
13   including Flexeril, Naproxen, Ibuprofen, Atenolol,

14   Levothyroxine, Simvastatin, and Lisinopril.

15               In terms of daily activities, plaintiff cooks
16   daily, shops weekly, showers daily, dresses, watches

17   television, radio, socializes with family and friends, mows
18   the lawn, he does it in five sections with breaks.         He does

19   dishes, does not do laundry.      He vacuums, sweeps and goes for

20   short walks.    Plaintiff is a smoker.     He smokes approximately
21   one half of a pack of cigarettes per day.        He also drinks

22   alcohol daily, but does not use illegal drugs.

23               Procedurally, plaintiff applied for Title II and
24   Title XVI benefits on March 19, 2016, alleging an onset date

25   of October 13, 2015.    He claimed disability based on
       Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 9 of 15

               Decision - 10/8/2020 - 19-cv-1062                         6


1    arthritis in his back and neck and numbness in his hands and
2    feet.   That appears at page 183 of the Administrative

3    Transcript.

4               A hearing was conducted on June 29, 2018, by
5    Administrative Law Judge Victor Horton, who addressed

6    plaintiff's disability claim.      ALJ Horton issued a decision

7    on August 23, 2018, that became a final determination of the
8    Agency on July 5, 2019, when the Social Security

9    Administration Appeals Council denied plaintiff's application
10   for review.   This action was commenced on August 28, 2019,

11   and is timely.

12              In his decision, ALJ Horton applied the familiar
13   five-step sequential test for determining disability.          He

14   first noted that plaintiff's insured status ended on

15   September 30, 2018.
16              He then found at step one that plaintiff had not

17   engaged in substantial gainful activity since his alleged
18   onset date.

19              At step two, ALJ Horton concluded that plaintiff

20   does suffer from severe impairments that impose more than
21   minimal limitations on his ability to perform basic work

22   functions, including degenerative disc disease of the lumbar

23   spine with disc protrusion and tear at the L5-S1 level,
24   degenerative disc disease of the cervical spine with disc

25   protrusion at the C4-C5 level, and chronic pain syndrome.
      Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 10 of 15

              Decision - 10/8/2020 - 19-cv-1062                         7


1              At step three, ALJ Horton concluded that
2    plaintiff's conditions do not meet or medically equal any of

3    the listed presumptively disabling conditions set forth in

4    the regulations, specifically considering listing 1.04.
5              At step four -- prior to going to step four, I

6    should say that the Administrative Law Judge crafted a

7    residual functional capacity finding, or RFC, determining
8    that plaintiff does retain the ability to perform light work

9    with various limitations that are set forth at page 15 of the
10   Administrative Transcript, including, but not limited to, the

11   claimant can frequently reach in all directions, including

12   overhead, and the claimant can never lift overhead.
13             Applying that RFC finding at step four, with the

14   assistance of vocational expert testimony, ALJ Horton

15   concluded that plaintiff is capable of performing his past
16   relevant work as a production supervisor, both as performed

17   actually and as generally performed.
18             In the alternative, proceeding to step five,

19   notwithstanding the step four finding, and again based on the

20   testimony of the vocational expert, ALJ Horton concluded that
21   plaintiff is capable of performing work available in the

22   national economy as an injection molding machine attendant, a

23   light work position with an SVP of 2, and therefore concluded
24   that plaintiff was not disabled at the relevant time.

25             As you know, the Court's function is limited to
      Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 11 of 15

              Decision - 10/8/2020 - 19-cv-1062                         8


1    determining whether correct legal principles were applied and
2    substantial evidence supports the resulting finding.

3    Substantial evidence has been defined as such relevant

4    evidence as a reasonable mind would find sufficient to
5    support a conclusion.

6              In this case, plaintiff's contention is that the

7    Administrative Law Judge failed to resolve a conflict between
8    the Dictionary of Occupational Titles, or DOT, and the

9    vocational expert testimony concerning the restriction on
10   overhead lifting.    Plaintiff does not in this case challenge

11   the RFC finding.    No question that if there is an apparent

12   conflict between the DOT and the testimony of the vocational
13   expert, the Administrative Law Judge must elicit a reasonable

14   explanation for the conflict and resolve it before relying on

15   the testimony of the vocational expert, and the reasoning
16   must be set forth.

17             As the Social Security Ruling 00-4p makes that
18   clear, and the Second Circuit has reiterated and reaffirmed

19   that in Lockwood versus Commissioner of Social Security

20   Administration, 914 F.3d 87, a decision from January 23,
21   2019, it is insufficient, as the Second Circuit made clear in

22   Lockwood, to rely merely on a conclusory statement from a

23   vocational expert that his or her testimony is consistent
24   with the DOT.

25             The defendant argues that there is no conflict
      Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 12 of 15

               Decision - 10/8/2020 - 19-cv-1062                        9


1    here.   Light work, which is a finding of the RFC limitations
2    and which the two positions in question fall under, includes

3    lifting no more than 20 pounds at a time with frequent

4    lifting or carrying of objects weighing up to 10 pounds, 20
5    CFR Section 404.1567(b).     The Dictionary of Occupational

6    Titles does not specify a direction for the required lifting

7    under the light work definition.      The Dictionary of
8    Occupational Titles, or DOT, listings for the two positions

9    in question, general supervisor and injection molding machine
10   tender, speak to lifting.     The general supervisor, DOT

11   Section 183.167-018, specifies that it is light work with no

12   direction specified and requires occasional reaching, meaning
13   less than one-third of the time, without specifying

14   direction.   DOT Section 556.685-038, that relates to

15   injection molding machine tender, also specifies light work
16   and requires frequent reaching, meaning one-third to

17   two-thirds of the time, that's again without specifying
18   direction.   Reaching, of course, under SSR 83-10 is a

19   non-exertional limitation.

20              This case is very similar to what was confronted by
21   the Second Circuit in Lockwood.      That case involved a

22   residual functional capacity finding that limited the

23   plaintiff to no overhead reaching.      The DOT for those three
24   jobs that were in question in that case required reaching

25   with no direction specified, and so a conflict existed.
      Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 13 of 15

              Decision - 10/8/2020 - 19-cv-1062                         10


1              I did have a problem with this case, and I went
2    back and forth because I understand the Commissioner's

3    argument that normally lifting is something that is done from

4    the waist level down, that would be the normal understanding
5    of lifting.    There certainly isn't anything in the DOT that

6    specifies.    I did find, however, the selected characteristics

7    of occupations defined in the revised Dictionary of
8    Occupational Titles, 1993 edition, published by the United

9    States Department of Labor Employment and Training
10   Administration, it's called the SCODICOT, in Appendix C it

11   addresses physical demands and defines lifting as, quote,

12   "Raising or lowering an object from one level to another
13   (includes upward pulling)."     That definition did not

14   necessarily seem to limit to lifting from the waist down.

15             I do believe that there is a conflict between
16   certainly at step five and at step four, as generally

17   performed the supervisory position, because the Dictionary of
18   Occupational Titles characterizes those as light work and

19   does not speak to lifting.     However, I believe the error to

20   be harmless.   This is the case similar to Jasinski, which was
21   cited by the Commissioner, Jasinski versus Barnhart, 341 F.3d

22   182 (Second Circuit 2003).     The plaintiff gave testimony

23   concerning the fact that lifting was not required in his
24   position as a supervisor, the vocational expert heard that

25   testimony, was aware of the hypothetical posed which limited
      Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 14 of 15

              Decision - 10/8/2020 - 19-cv-1062                         11


1    the no overhead lifting, and testified that plaintiff was
2    capable of performing his past relevant work as actually

3    performed.   It was plaintiff's burden at step four to prove

4    otherwise, and plaintiff did not carry that burden.
5              So, I do find error at step four and five, but I

6    find it was harmless for the reasons that I just stated.           I

7    will, therefore, grant judgment on the pleadings to the
8    defendant and order dismissal of plaintiff's complaint.

9              I found this case to be very interesting and,
10   frankly, went back and forth on it, but in the end I think

11   for the reasons stated that the case should be dismissed.

12             Thank you both for excellent presentations.         Hope
13   you stay safe.

14                    *                *               *

15
16

17
18

19

20
21

22

23
24

25
 Case 3:19-cv-01062-DEP Document 15 Filed 10/14/20 Page 15 of 15




                   C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                               ________________________________

                               EILEEN MCDONOUGH, RPR, CRR
                               Federal Official Court Reporter
